Case 1:20-cv-01486-RPK-VMS Document 10 Filed 09/09/20 Page 1 of 4 PageID #: 47




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 --                                                              :
 BMO HARRIS BANK N.A.                                            :
                                                                 :   Case No. 1;20-cv-1486-RPK-VMS
                 Plaintiff,                                      :
                                                                 :
                            -against-                            :   STATUS REPORT OF
                                                                 :   COMMUNICATION BETWEEN
 PRIDE EXPRESS, LLC, and                                         :   PLAINTIFF AND
 MIRIAN BLANCO,                                                  :   DEFENDANTS
                                                                 :
                 Defendants.                                     :
 --------------------------------------------------------------- X

         Daniel P. Jaffe, Of Counsel of Husch Blackwell LLP, hereby files this Status Report to

the Court as follows:

         1.        The undersigned, Daniel P. Jaffe, is attorney of record for Plaintiff BMO Harris

Bank N.A. in the above captioned matter.

         2.        Pursuant to the Court’s SCHEDULING ORDER of July 9, 2020, and in

preparation for Court’s Telephone Conference of September 1, 2020, the undersigned states as

follows.

         a.        The undersigned telephoned the defendants, Pride Express, LLC and Mirian

                   Blanco (“the Defendants”) by telephoning Mirian Blanco on her mobile telephone

                   number (646-400-7856) at approximately 11:40 A.M. on September 1, 2020. The

                   following communications occurred during this telephone call.

         b.        The person answering the telephone confirmed that she was Mirian Blanco

                   (“Defendant Blanco”) and that her address was 89 07 169th Street, Apartment 4B,

                   Jamaica, New York 11432.




HB: 4827-9400-2121.1                                     1
Case 1:20-cv-01486-RPK-VMS Document 10 Filed 09/09/20 Page 2 of 4 PageID #: 48




         c.        The undersigned identified himself as the attorney for BMO Harris Bank N.A. in

                   the lawsuit involving the truck Defendants purchased.

         d.        Defendant Blanco acknowledged that she was involved in this transaction.

         e.        Defendant Blanco told the undersigned she barely understands English and that

                   she has been sick in the hospital for the past six weeks.

         f.        The undersigned told her that the Telephone Conference scheduled for 12:30 P.M.

                   on September 1, 2020 had been re-scheduled to 1:00 P.M. on this same date.

                   Defendant Blanco told me her son would call me back, but did not specify when.

                   The implication was that her son was fluent in English.

         3.        Subsequent to the Court’s Telephone Conference of September 1, 2020 which

commenced at approximately 1:10 P.M. on that date and subsequent to the Court’s September 1,

2020 SCHEDULING ORDER which scheduled a Telephone Conference for September 10, 2020

at 3:30 P.M., the following communications between the undersigned and the Defendants took

place:

         a.        Just before 2:00 P.M. on September 1, 2020, the undersigned received a call from

                   a person identifying himself as Santos Blanco, the son of Marian Blanco, the

                   named defendant in this case. Santos Blanco gave me the following information

                   during this telephone call:

                   1)     The email address for Santos Blanco is blancosantos55@icloud.com.

                   2)     He possesses and uses the subject truck that BMO Harris Bank N.A.

                          financed for Pride Express, LLC, the business he operates.

                   3)     He agreed that BMO Harris Bank N.A. and Defendants should try to settle

                          [the above captioned] case.




HB: 4827-9400-2121.1                                 2
Case 1:20-cv-01486-RPK-VMS Document 10 Filed 09/09/20 Page 3 of 4 PageID #: 49




         b.        During the afternoon of September 3, 2020, the undersigned received a second

                   telephone call from Santos Blanco and the following communications and actions

                   took place:

                   1)      Santos Blanco told the undersigned that both he and his mother,

                           defendant Marian Blanco, are officers of Pride Express, LLC, and that

                           both of them are authorized to speak for Pride Express, LLC.

                   2)      Santos Blanco agreed that he and his mother will attend the Court

                           telephone conference set for September 10, 2020 at 3:30 PM.

                   3)      Santos Blanco agreed that he will act as an interpreter-translator for his

                           mother at the Court telephone conference set for September 10, 2020 at

                           3:30 PM. since she has indicated that she is not comfortable in

                           communicating in English.

                   4)      Santos Blanco confirmed that he had received the undersigned’s

                           September 2, 2020, email sent to his email address:

                           blancosantos55@icloud.com and that this is a good email address with

                           which to communicate with him.

                   5)      Santos Blanco confirmed that 646-400-7856 is a good and functioning

                           telephone number with which to communicate with him and his mother.

                   6)      Santos Blanco agreed that he on behalf of Pride Express, LLC (“Pride

                           Express”), and his mother are willing to engage in good faith settlement

                           negotiations with BMO Harris Bank N.A. (“BMO”) to attempt to resolve

                           the above captioned case on terms acceptable to BMO, and Pride

                           Express and Marian Blanco.




HB: 4827-9400-2121.1                                3
Case 1:20-cv-01486-RPK-VMS Document 10 Filed 09/09/20 Page 4 of 4 PageID #: 50




                   7)    Santos Blanco indicated that he understood that the undersigned is the

                         New York attorney for BMO Harris Bank N.A. who has filed this lawsuit

                         against his mother and Pride Express, LLC, and that at this time the

                         undersigned has no authority to make any offers or demands for

                         settlement on behalf of BMO Harris Bank N.A.

                   8)    On September 3, 2020, the undersigned sent an email to Santos Blanco to

                         his email address, blancosantos55@icloud.com, forwarding the Court’s

                         September 1, 2020 SCHEDULING ORDER which scheduled a

                         Telephone Conference for September 10, 2020 at 3:30 P.M.

         The undersigned, Daniel P. Jaffe, states that the foregoing is true and accurate to the best

of his knowledge, information and belief.

Dated: New York, New York
       September 4, 2020

                                                       HUSCH BLACKWELL LLP

                                                       By:__/s/ Daniel P. Jaffe_____
                                                       Daniel P. Jaffe, Attorney
                                                       60 East 42nd Street, Suite 4600
                                                       New York, New York 10165
                                                       (212) 485-9805
                                                       dan.jaffe@huschblackwell.com

                                  CERTIFICATE OF SERVICE

         I hereby certify that I served defendants Marian Blanco and Pride Express, LLC by

sending an email to Santos Blanco at blancosantos55@icloud.com on the date the foregoing

document was filed on the CM/ECF system,

                                                  /s/ Daniel P. Jaffe__
                                                  Daniel P. Jaffe




HB: 4827-9400-2121.1                               4
